Exhibit 10.32

EXECUTION VERSION

AMENDMENT NO. 4

Dated as of April 1, 2015

to

CREDIT AGREEMENT

Dated as of June 23, 2011

THIS AMENDMENT NO. 4 (this “Amendment”) is made as of April 1, 2015 by and among
(i) Unisys Corporation (the “Borrower”), (ii) Unisys Holding Corporation, Unisys
NPL, Inc. and Unisys AP Investment Company I (each a “Guarantor” and,
collectively, the “Guarantors” and, collectively with the Borrower, the “Credit
Parties”), (iii) the undersigned Lenders and (iv) General Electric Capital
Corporation, as administrative agent (the “Agent”), under that certain Credit
Agreement dated as of June 23, 2011 by and among the Borrower, the other Credit
Parties, the Lenders and the Agent (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Credit Parties, the Lenders party hereto and the Agent have agreed
to amend the Credit Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties,
the Lenders party hereto and the Agent hereby agree to enter into this
Amendment.

1. Amendment to the Credit Agreement. Effective upon satisfaction of the
condition set forth in Section 2 below, the parties hereto agree that the Credit
Agreement is hereby amended as follows:

(a) The fifth sentence of Section 4.11 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“The Credit Parties shall (i) cause all Collections received by them each day to
be deposited in a Collection Account or a Concentration Account or, with respect
to any STL Related Accounts, a Qualified Trust Account, within two (2) Business
Days following receipt and (ii) direct all Account Debtors to remit all payments
either (A) directly to Collection Accounts or any associated lockboxes or (B) in
the case of STL Related Accounts, directly to a Qualified Trust Account or any
associated lockbox.”

(b) Section 5.2(g) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(g) (i) Permitted Sales-Type Lease Transactions and (ii) assignments of STL
Related Accounts in connection with any Permitted Sales-Type Lease Transaction
to a Qualified Trustee pursuant to a Qualified Trust Arrangement, so long as
(A) the interest of the Credit Parties in such



--------------------------------------------------------------------------------

STL Related Accounts remains subject to the security interest of the Agent under
the Security Documents, (B) such STL Related Accounts are not included in the
calculation of the Borrowing Base, (C) the Borrower has determined in its
commercially reasonable discretion that it is not practicable to consummate such
Permitted Sales-Type Transaction without the assignment of such STL Related
Accounts and (D) the purchaser in connection with such Permitted Sales-Type
Lease Transaction has entered into an agreement in form and substance reasonably
acceptable to the Agent which includes provisions to the effect that such
purchaser recognizes the Agent’s security interest in such STL Related
Accounts.”

(c) Section 5.5(a) of the Credit Agreement is hereby amended by deleting the
word “and” after clause (xvi) thereof, replacing the period after clause
(xvii) thereof with “; and”, and adding a new clause (xviii) to read in its
entirety as follows:

“(xviii) Indebtedness incurred pursuant to a Permitted Sales-Type Lease
Transaction; provided, that the principal amount of such Indebtedness
(determined based on the amount of such Indebtedness reflected on a balance
sheet prepared in accordance with GAAP) shall not exceed $50 million at any time
outstanding.”

(d) Section 11.1 of the Credit Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical location:

“Qualified Trust Arrangement” means a trust agreement, paying agency agreement,
escrow agreement or other similar arrangement pursuant to which (i) a Qualified
Trustee will receive payments in relation to assets sold pursuant to a Permitted
Sales-Type Lease Transaction and the STL Related Accounts, as agent for the
applicable Credit Parties, the Agent, and the purchaser of the assets in the
Permitted Sales Type Lease Transaction, and (ii) the payments due to a Credit
Party in respect of the STL Related Accounts will be remitted by the Qualified
Trustee to a Collection Account (or, following notice from the Agent to the
Qualified Trustee of an Event of Default or Trigger Event hereunder, as directed
by the Agent).

“Qualified Trustee” means a bank or trust company having combined capital and
surplus of at least $100,000,000, acting as trustee, paying agent, escrow agent
or other similar capacity in relation to a Qualified Trust Arrangement.

“Qualified Trust Account” means an account maintained at a Qualified Trustee
pursuant to a Qualified Trust Arrangement.

“STL Related Accounts” means any Account arising under the same Contract as
assets sold in connection with a Permitted Sales-Type Lease Transaction.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the Agent’s receipt of counterparts of this Amendment duly executed by each
Credit Party and the Required Lenders.

3. Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as follows:

(a) This Amendment and the Credit Agreement (as amended hereby), as applicable,
constitute legal, valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing or
would reasonably be expected to result from the effectiveness of this Amendment
and (ii) each of the representations and warranties of such Credit Party set
forth in the Credit Agreement or any other Loan Document to which such Credit
Party is a party is true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representation or warranty expressly relates to an earlier date
(in which event such representation or warranty was true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date).

 

2



--------------------------------------------------------------------------------

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

5. Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Agent or any Lender, each of the undersigned Credit Parties
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement and any other Loan Document executed by it and acknowledges and agrees
that such Credit Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

UNISYS CORPORATION,

as the Borrower

By:  

/s/ Edward Sarkisian

Name:   Edward Sarkisian Title:   Assistant Treasurer

UNISYS HOLDING CORPORATION,

as a Credit Party

By:  

/s/ Edward Sarkisian

Name:   Edward Sarkisian Title:   Vice President and Treasurer

UNISYS NPL, INC.,

as a Credit Party

By:  

/s/ Edward Sarkisian

Name:   Edward Sarkisian Title:   Vice President and Treasurer

UNISYS AP INVESTMENT COMPANY I,

as a Credit Party

By:  

/s/ Edward Sarkisian

Name:   Edward Sarkisian Title:   Vice President and Treasurer

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender By:  

/s/ Philip F. Carfora

Name:   Philip F. Carfora Title:   Duly Authorized Signatory

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ K. Kelly Gunness

Name:   K. Kelly Gunness Title:   Director and Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mark Bradford

Name:   Mark Bradford Title:   Duly Authorized Signatory

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ James W. Bravyak

Name:   James W. Bravyak Title:   Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., as a
Lender By:  

/s/ Kenneth Wales

Name:   Kenneth Wales Title:   Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Christy Kuklinski

Name:   Christy Kuklinski Title:   AVP

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation